Citation Nr: 0822660	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had verified service in the New Philippine Scouts 
from May 1946 to March 1949.  He died in December 1998.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in December 1998.  His death certificate 
lists the cause of death as cardiopulmonary arrest secondary 
to cerebrovascular accident.

2.  There is no evidence that the conditions which caused the 
veteran's death began in or were related to his service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The veteran's verified service is not eligible for 
nonservice-connected pension.

5.  The appellant filed an application for accrued benefits 
in October 2005.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the veteran's 
cause of death have not been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2007).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.40 (2007).

3.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC), notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005, with additional notice in 
January 2007.  The claims were subsequently readjudicated in 
a March 2007 supplemental statement of the case.  Because 
service connection was not in effect for any disabilities 
suffered by the veteran, properly tailored notice need not 
have included the items listed in (1) and (2) above.  Thus, 
the notice was sufficient with regard to Hupp.  The notice 
informed the appellant that the evidence needed to show that 
the veteran died from a service-related injury or disease; 
notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In May 2007, the RO made a formal finding that the veteran's 
service records are unavailable as they are believed to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  The RO documented the efforts taken 
to obtain those records and any alternate sources.  The 
appellant had been contacted, but did not provide dates of 
treatment in service, and the NPRC was unable to reconstruct 
the record.  Where relevant records are unavailable because 
of the NPRC fire, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The duty to assist does not require that VA obtain a medical 
opinion in this case because there is no evidence of record 
of a disease, injury, or event in service that caused the 
veteran's death and thus no indication that the disability or 
symptoms may be associated with the veteran's service or with 
a service-connected disability.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.  VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Entitlement to Service Connection for Cause of Death

The veteran died in December 1998.  His death certificate 
lists his cause of death as cardiopulmonary arrest secondary 
to cerebrovascular accident, hemorrhage and infarction of 
left temporal and parietal lobe.  The underlying cause of 
death is described as hypertensive arteriosclerotic 
cardiovascular disease and upper gastrointestinal bleeding 
due to gastritis.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that death was caused by a disability 
for which service connection had been established at the time 
of death, or for which service connection could have been 
established.  8 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
record indicates that the veteran was not service-connected 
for any disease or disability at the time of his death.  The 
Board therefore considers whether the conditions which caused 
his death could have been service-connected.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  A service-connected 
disability will be considered the cause of death where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312.  

As noted above, any service treatment records pertaining to 
veteran cannot be located and are believed to have been 
destroyed.  Thus it is not possible to know whether the 
veteran was diagnosed with or treated for cardiopulmonary 
arrest, cerebrovascular accident, hypertensive 
arteriosclerotic cardiovascular disease, or gastritis in 
service.  The Board notes, however, that had any of these 
conditions manifested in service, it is likely the veteran 
would have received medical treatment following service; yet 
the appellant has not presented any evidence that her husband 
was treated for these disabilities at any time during the 49 
years between his separation and his death, nor has she 
suggested that such evidence exists.  38 U.S.C.A. § 5107.  
Given that there is no evidence the veteran was ever 
diagnosed with or treated for the disabilities which were 
found to have caused his death, the Board finds it unlikely 
that these conditions manifested in service or shortly 
thereafter.  The death certificate is the only evidence of 
record which demonstrates that the veteran had these 
conditions, and it does not indicate that they were related 
to his time in service.  

The appellant contends that her husband's death was caused by 
prostate cancer which was related to his service.  The 
evidence includes private treatment records dated between 
February and June 1996, which indicate that the veteran had 
metastatic carcinoma of the prostate.  The Board notes that 
there is nothing in these records to indicate that the 
veteran's prostate cancer began in or was caused by service.  
Furthermore, the Board cannot accept that prostate cancer is 
the cause of the veteran's death because the death 
certificate states otherwise.  As a layperson, the appellant 
is not competent to provide a medical opinion as to her 
husband's cause of death.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The competent medical evidence of record does 
not indicate that the cause of the veteran's death was 
prostate cancer.  

The veteran was not service-connected for any disease or 
injury during his lifetime.  There is no competent evidence 
of the conditions noted on the death certificate within 
service or within one year of separation from service.  In 
addition, there is no competent evidence linking the fatal 
disease process to service.  The appellant alleges that the 
her husband's death should be service connected as his death 
causing conditions were acquired in service and manifested at 
a later date.  As a lay person her statements regarding 
causation are not competent.  Espiritu, 2 Vet. App. at 495.

As the evidence does not show that the conditions which 
caused the veteran's death are related to his service, the 
preponderance of the evidence is against the claim and 
service connection is not warranted.  

Entitlement to Nonservice-connected Death Pension

The appellant also seeks VA nonservice-connected death 
pension benefits.  Nonservice-connected death pension is 
payable to the surviving spouse of a veteran of war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521, 1541.  To 
establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the claimant must be the surviving 
spouse of a veteran who had active military, naval or air 
service.  38 U.S.C.A. §§ 101(2)(24), 1521(j), 1541; 38 C.F.R. 
§§ 3.1, 3.6.  

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines is recognized service for eligibility for some, 
but not all, VA benefits, as authorized by 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Service of persons enlisted under section 
14 of Public Law No. 190, 79th Congress (Act of October 6, 
1945), is included for VA compensation and dependency and 
indemnity compensation benefits, but not for VA pension 
benefits.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the provisions of Public 
Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  Thus, service with the New 
Philippine Scouts under Public Law 190, 79th Congress shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to VA nonservice-connected death 
pension benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Based upon the veteran's documented service entry date, he 
was a member of the new Philippine Scouts under Public Law 
190.  Therefore, he did not have the requisite service to be 
eligible for nonservice-connected disability pension.  
Likewise, the veteran's surviving spouse is not entitled to 
nonservice-connected death pension benefits based on his 
service.  

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the veteran's service.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Entitlement to Accrued Benefits

Under 38 U.S.C.A. § 5121(a), periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to his survivors, such as a spouse, in this case.  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000.  

The veteran died in December 1998.  At the time of his death, 
service connection was not established for any disability.  
The appellant filed her initial application for VA benefits 
in 2005, more than one year after her spouse's death.  
Therefore, the Board concludes that the appellant's claim for 
accrued benefits must be denied as a matter of law.  Sabonis, 
6 Vet. App. at 430.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  The claim must be denied. 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


